START, C. J.
Appeal from orders striking out tbe separate demurrer of each defendant to the plaintiff’s complaint as MvoIqus. A demurrer should not he struck out as frivolous unless it is manifest, without argument, from a mere inspection of the pleading', that there was no reasonable ground for interposing it. It should, not be struck out where there is such room for debate as to the ' sufficiency of the pleading demurred to that an attorney of ordinary intelligence might have interposed a demurrer in entire good faith. Hatch & Essendrup Co. v. Schusler, 46 Minn. 207, 48 N. W. 782. It is far from manifest, from an inspection of the complaint, without argument, that it states a cause of action, so as. to make the demurrer frivolous within this, rule; on the contrary, after serious consideration of its allegations, we are unable to agree that it states any cause of action. It states'no cause of action for damages on account of personal injuries to the plaintiff, for it is not alleged that she was in or near the house when the attack was made upon it. A majority of the court are of the opinion that a cause of action for nominal damages to the plaintiff’s homestead may be spelled out of it. Clearly the demurrers were not frivolous.
Orders reversed.